Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 1 of 50 Page ID #:3018




                                                                          116
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 2 of 50 Page ID #:3019




                                                                          117
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 3 of 50 Page ID #:3020




                                                                          118
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 4 of 50 Page ID #:3021




                                                                          119
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 5 of 50 Page ID #:3022




                                                                          120
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 6 of 50 Page ID #:3023




                                                                          121
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 7 of 50 Page ID #:3024




                                                                          122
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 8 of 50 Page ID #:3025




                                                                          123
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 9 of 50 Page ID #:3026




                                                                          124
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 10 of 50 Page ID #:3027




                                                                           125
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 11 of 50 Page ID #:3028




                                                                           126
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 12 of 50 Page ID #:3029




                                                                           127
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 13 of 50 Page ID #:3030




                                                                           128
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 14 of 50 Page ID #:3031




                                                                           129
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 15 of 50 Page ID #:3032




                                                                           130
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 16 of 50 Page ID #:3033




                                                                           131
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 17 of 50 Page ID #:3034




                                                                           132
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 18 of 50 Page ID #:3035




                                                                           133
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 19 of 50 Page ID #:3036




                                                                           134
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 20 of 50 Page ID #:3037




                                                                           135
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 21 of 50 Page ID #:3038




                                                                           136
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 22 of 50 Page ID #:3039




                                                                           137
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 23 of 50 Page ID #:3040




                                                                           138
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 24 of 50 Page ID #:3041




                                                                           139
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 25 of 50 Page ID #:3042




                                                                           140
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 26 of 50 Page ID #:3043




                                                                           141
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 27 of 50 Page ID #:3044




                                                                           142
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 28 of 50 Page ID #:3045




                                                                           143
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 29 of 50 Page ID #:3046




                                                                           144
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 30 of 50 Page ID #:3047




                                                                           145
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 31 of 50 Page ID #:3048




                                                                           146
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 32 of 50 Page ID #:3049




                                                                           147
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 33 of 50 Page ID #:3050




                                                                           148
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 34 of 50 Page ID #:3051




                                                                           149
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 35 of 50 Page ID #:3052




                                                                           150
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 36 of 50 Page ID #:3053




                                                                           151
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 37 of 50 Page ID #:3054




                                                                           152
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 38 of 50 Page ID #:3055




                                                                           153
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 39 of 50 Page ID #:3056




                                                                           154
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 40 of 50 Page ID #:3057




                                                                           155
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 41 of 50 Page ID #:3058




                                                                           156
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 42 of 50 Page ID #:3059




                                                                           157
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 43 of 50 Page ID #:3060




                                                                           158
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 44 of 50 Page ID #:3061




                                                                           159
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 45 of 50 Page ID #:3062




                                                                           160
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 46 of 50 Page ID #:3063




                                                                           161
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 47 of 50 Page ID #:3064




                                                                           162
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 48 of 50 Page ID #:3065




                                                                           163
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 49 of 50 Page ID #:3066




                                                                           164
Case 2:15-cr-00704-SJO Document 337-2 Filed 10/26/18 Page 50 of 50 Page ID #:3067




                                                                           165
